DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-26) and the species of carbon fiber material, thermoplastic resin polymer matrix and polyphenylene sulfide (PPS) molten polymer without traverse in the reply filed on 10/20/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 27-30 are directed to inventions nonelected without traverse. Accordingly, claims 27-30 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative D.H.R. Sarma on 11/10/2021.
	Please amend the claims as follows:

	1. (Currently amended) A method of depositing a multiphase material, the method comprising: 
	providing a CMC phase containing at least one continuous element comprising at least one material impregnated in a thermoplastic resin; 
	passing the CMC phase containing the at least one continuous element through a feeding system containing a cutting system; 
	producing a predetermined length of the CMC phase containing at least one continuous element by activating the cutting system; 
	providing a flow a molten polymer comprising polyphenylene sulfide such that the molten polymer and the CMC phase containing at least one continuous element of predetermined length are merged into a continuous co-extrusion nozzle so as to produce a co-extruded multiphase material; and
	depositing the co-extruded multiphase material onto a surface.=

	8-11. (Canceled).

	12. (Currently amended) The method of claim [[8]]1, wherein the molten polymer is made from polymer pellets using a single-screw extruder or an extrusion melt pump

	16. (Canceled).

	17. (Currently amended) The method of claim 1, wherein the CMC further comprises 



	26-30. (Canceled).

Reasons for Allowance
Claims 1-7, 12-15, 17 and 19-25 are allowed because the prior art fails to teach or suggest coextruding a continuous filament/element (e.g. carbon fiber) impregnated with thermoplastic resin along with molten PPS.  The closest prior art teaches to coextrude continuous filament with impregnated thermosplastic 16 with other thermoplastic molten 20 (US20170368739, paras. 0064-68 and Fig. 1), but fails to teach or suggest polyphenylene sulfide (PPS) molten polymer as coextrudent.  Instead, US20170368739 teaches that PPS can be impregnated in continuous filaments, but explicitly removes PPS from the coextrudent molten polymer as the second material 20 (compare para. 0065 with para. 0066).  Although apparatuses with cutting systems and coextrusion systems are well-known (US 20160144565; US 20160368213; US 20170129182; US 20170326802; US 20180056606; US 10046511), yet none of this prior art teaches or rests the specific coextrusion materials as claimed.  Furthermore, although coextrusion of various thermoplastics (e.g. PPS, polyethylene (PE), High Density polyethylene (HDPE), Acrylonitrile butadiene styrene (ABS), Polypropylene (PP), etc.) with continuous filaments/fibers is well-known (US 20190225808; US 20180264688; US 20180281279; US 20190160746; US 20200139694; US 20180117851; US 20200156310), yet these prior art fail to teach or suggest the specific combination of coextruding a continuous filament/element (e.g. carbon fiber) impregnated with thermoplastic resin along with molten PPS.  Thus, the instant claims are allowable.


Conclusion
Claims 1-7, 12-15, 17 and 19-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743